NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0985-20

JPMORGAN CHASE BANK,
N.A.,

          Plaintiff-Respondent,

v.

SPEECH AND LANGUAGE
CENTER, LLC and
CHRYSSOULA ARSENIS,

          Defendants-Appellants,

and

GEORGE J. ARSENIS and
SPYRIDON M. ARSENIS,

     Defendants.1
______________________________

                   Argued March 7, 2022 – Decided March 16, 2022

                   Before Judges Fasciale and Vernoia.



1
  Defendants George and Spyridon Arsenis did not actively participate in this
appeal.
            On appeal from the Superior Court of New Jersey, Law
            Division, Mercer County, Docket No. L-0035-16.

            Chryssoula Arsenis, appellant, argued the cause pro se.

            Shawn D. Edwards argued the cause for respondent
            (Maselli Warren, PC, attorneys; David Fornal, of
            counsel; Shawn D. Edwards, of counsel and on the
            brief; Barbara J. Boyd, on the brief).

PER CURIAM

      Speech and Language Center, LLC (Borrower) and Chryssoula Arsenis

(Chryssoula)2 (collectively defendants) appeal from an October 16, 2020 order

denying their motion "to release [plaintiff's] judgment lien."3 Judge Douglas H.

Hurd entered the order and rendered an oral opinion with which we substantially

agree. The judge correctly determined there was no basis to "release" plaintiff's

lien. We affirm.

      In 2015, the Borrower executed and delivered to plaintiff a Line of Credit

Note and Credit Agreement (Contract) for $300,000. Chryssoula, George, and



2
  To avoid confusion between Chryssoula, George, and Spyridon Arsenis, we
refer to them using their first names. We mean no disrespect in doing so.
3
   This is the only order identified by defendants in their Notice of Appeal
(NOA). If a matter is not designated in a party's NOA, it is not subject to the
appeal process. W.H. Indus., Inc. v. Fundicao Balancins, Ltda, 397 N.J. Super.
455, 458 (App. Div. 2008); see also R. 2:5-1(e)(3)(i) (stating that an NOA "shall
designate the judgment, decision, action or rule, or part thereof appealed from").
                                                                            A-0985-20
                                        2
Spyridon signed the Contract as members of the Borrower entity. The terms of

the Contract provided:

            If any of the following events occurs, the [n]otes shall
            become due immediately, without notice, at [plaintiff]'s
            option:

                   A. Any [o]bligor fails to pay when due any of the
            [l]iabilities or any other debt to any [p]erson, or any
            amount payable with respect to any of the [l]iabilities,
            or under any [n]ote, any other [r]elated [d]ocument, or
            any agreement or instrument evidencing other debt to
            any [p]erson.

                  ....

            At any time after the occurrence of a default, [plaintiff]
            may do one or more of the following: . . . (c) declare
            any of the [n]otes and/or of the [r]elated documents to
            be immediately due and payable, without notice of
            acceleration, presentment and demand or protest or
            notice of any kind, all of which are hereby expressly
            waived.

The Borrower defaulted, which led plaintiff to file this complaint seeking a

judgment for the balance due.

      In 2016, plaintiff filed an unopposed motion seeking summary judgment.

The parties then entered into settlement agreements. Defendants consented to

the entry of a judgment in favor of plaintiff reflecting the balance due under the

Contract but with a payment schedule. Plaintiff agreed to forbear collection



                                                                            A-0985-20
                                        3
under the judgment if defendants made the requisite payments to satisfy the

balance owed.

      In August 2018, the parties entered into a third settlement and forbearance

agreement (Third Agreement), which required defendants to pay the remaining

balance before July 2019. By not making the required payments, defendants

breached the Third Agreement, which entitled plaintiff to docket the judgment

as a lien without further notice to defendants:

            [Defendants]' failure to timely make even one
            [p]ayment as required in this [a]greement is a breach of
            this [a]greement. In other words, if [plaintiff] does not
            receive the full amount of each [p]ayment by the due
            date indicated in Section 2(a) above, [defendants] are
            in breach of this [a]greement, at which point [plaintiff]
            may send [defendants] notice (a "Default Notice"). If
            [plaintiff] elects to send a Default Notice, it will do so
            by Federal Express or a similar overnight delivery
            service to the address provided for . . . . No delay in
            sending a Default Notice shall be deemed a waiver or
            release of any of [plaintiff]'s rights to enforce this
            [a]greement.

                  ....

            If [defendants] fail to cure a breach of this [a]greement,
            [plaintiff] may docket the [j]udgment at the Judgment
            Section of the New Jersey Office of the Superior Court
            Clerk and enter it on the New Jersey Statewide Civil
            Judgment and Order Docket. [Plaintiff] will not
            provide further notice before docketing the [j]udgment.



                                                                           A-0985-20
                                        4
Before docketing the lien, plaintiff was willing to negotiate a fourth agreement

to give defendants more time, but defendants eventually stopped responding to

plaintiff's counsel and ended negotiations. In February 2020, plaintiff docketed

its lien. On motion, the court then permitted plaintiff to garnish Spyridon's

wages.

       On appeal, defendants argue:

             [POINT] I

             THE TRIAL [JUDGE] ERRED IN GRANTING
             [JUDGMENT] LIEN(S) BECAUSE PLAINTIFF
             BREACHED THE SIGNED (FORBEARANCE
             AGREEMENT SECTIONS 3[B] AND 4[B]). (Raised
             below).

             [POINT] II

             THE TRIAL [JUDGE] ERRED IN GRANTING THE
             WAGE EXECUTION 4 WITHOUT "DEFAULT
             NOTICE" AS PER THE FUNDAMENTAL
             FAIRNES[S] RULES OF COURT. (Raised below).

             [POINT] III

             EVEN IN THE CASE OF . . . DEFENDANTS'
             DEFAULT . . . THE SECOND FUNDAMENTAL
             PURPOSE OF THE CONTROVERSY DOCTRINE
             SHOULD HAVE BEEN CONSIDERED FOR THOSE
             WITH MATERIAL INTEREST IN THE ACTION.
             (Raised below).


4
    Defendants have not referenced in their NOA any wage execution order.
                                                                          A-0985-20
                                       5
[POINT] IV

AS PER THE THIRD FUNDAMENTAL PURPOSE
OF THE CONTROVERSY DOCTRINE[,] THE
ENTRY OF [ORDER] ON [JUNE 5, 2020] WAS NOT
DONE ON THE MERITS BUT DUE TO A COURT
PROCESSING ERROR (EFFICIENCY AND THE
AVOIDANCE OF WASTE AND THE REDUCTION
OF DELAY)[.] (Raised below).

[POINT] V

EXCEPTIONAL CIRCUMSTANCES ARE PRESENT
AS PER [RULE] 4:50-1(b) NEW[LY] DISCOVERED
EVIDENCE AFFORD RELIEF. "CERTIFICATION
IN SUPPORT OF MOTION FOR SUMMARY
JUDGMENT STRIKING DEFENDANTS['] ANSWER
DEFEN[S]ES AND COUNTERCLAIM["] SIGNED
BY [PLAINTIFF'S ASSOCIATE] ([PLAINTIFF'S]
FINANCIAL STATEMENTS DO NOT SHOW
DEFAULT[)]. (Not raised below).

[POINT] VI

[RULE 4:50-1(c)] AND [RULE] 4:50-[(f)] ARE MET
BECAUSE        DUE     TO     FRAUD        AND
MISREPRESENTATION . . . DEFENDANT(S) DID
NOT HAVE AN ACTUAL NOTICE OF ACTION
THEREFORE THE GRAVE INJUSTICE FOR
RELIEF UNDER [RULE] 4:5[0]-1(f) IS MET. (Not
raised below).

[POINT] VII

THE JUDGMENT AS PER [RULES] 4:50-1 AND
SUBDIVISIONS 4:5[0]-1[(d)] AND [(f)]. PLAINTIFF
FAILED TO SUPPORT THE DEFAULT JUDGMENT
FOR THE WAGE EXECUTION OF A GUARANTOR

                                                  A-0985-20
                      6
             WHICH CONFLICTS WITH ESTABLISHED LAW
             AND IS VOIDABLE.5 (Raised below).

             [POINT] VIII

             THE HEARING OF JULY 24, 2020 DID NOT
             ADJUDICATE THE ENFORCEABILITY OF THE
             JUDGMENT. ON THE CONTRARY, THE WAGE
             EXECUTION WAS ADJUDICATED DESPITE THE
             COURT'S PROCESSING ERROR AND AGAINST
             THE COURT RULES OF FUNDAMENTAL
             FAIRNESS. (Raised below).

             [POINT] IX

             THE MOTION IS NOT BARRED BY THE "LAW OF
             THE CASE" DOCTRINE BECAUSE [RULE] 4:5[0]-
             1[(c)]    FRAUD        AND       EGREGIOUS
             MISREPRE[S]ENTATION IS THE GENESIS OF THE
             DEFAULT [JUDGMENT]. "CERTIFICATION IN
             SUPPORT OF MOTION FOR SUMMARY . . .
             [JUDGMENT]      STRIKING      DEFENDANTS[']
             ANSWER DEFENSES AND COUNTERCLAIM
             SIGNED    BY     [PLAINTIFF'S   ASSOCIATE]
             [PLAINTIFF'S] FINANCIAL STATEMENTS DO
             NOT SHOW ANY DEFAULT[."] (Not raised below).

We reject defendants' contentions and conclude they are without sufficient merit

to warrant discussion in a written opinion. R. 2:11-3(e)(1)(E). We add the

following brief remarks.




5
    Defendants did not identify the underlying judgment in their NOA.
                                                                          A-0985-20
                                       7
      Contrary to defendants' arguments, N.J.S.A. 2A:17-50(a) and the Third

Agreement provide no basis to "release" them from plaintiff's docketed lien.

Neither one required the judge to do anything other than enter the order under

review. N.J.S.A. 2A:17-50(a) states:

            When a judgment has been recovered in the Superior
            Court, and where any wages, debts, earnings, salary,
            income from trust funds, or profits are due and owing
            to the judgment debtor, or thereafter become due and
            owing to him, to the amount of $48.00 or more a week,
            the judgment creditor may, on notice to the judgment
            debtor unless the court otherwise orders, apply to the
            court in which the judgment was recovered, or to the
            court having jurisdiction of the same, and upon
            satisfactory proofs, by affidavit or otherwise, of such
            facts, the court shall grant an order directing that an
            execution issue against the wages, debts, earnings,
            salary, income from trust funds, or profits of the
            judgment debtor.

The plain text of N.J.S.A. 2A:17-50(a) does not address releasing a party from

a judgment lien. Rather, it only applies to execution against wages, debts,

earnings, salary, income from trust funds, or profits of the judgment debtor.

N.J.S.A. 2A:17-50(a) is therefore inapplicable. Defendants also point to the

Third Agreement, arguing it required plaintiff to provide notice of defendants'




                                                                         A-0985-20
                                       8
default before plaintiff docketed the lien. But the Third Agreement imposes no

such obligation.6

      Defendants also summarily contend—without any basis—that Rule 4:50-

1(b)-(d), and (f) required the judge to "release" them from the judgment lien.

On this record, there are no facts whatsoever supporting defendants' argument

that they are entitled to relief from the October 16, 2020 order under Rule 4:50-

1, which provides that a judge

            may relieve a party or the party's legal representative
            from a final judgment or order for the following
            reasons: . . . (b) newly discovered evidence which
            would probably alter the judgment or order and which
            by due diligence could not have been discovered in time
            to move for a new trial under [Rule] 4:49; (c) fraud
            (whether heretofore denominated intrinsic or extrinsic),
            misrepresentation, or other misconduct of an adverse
            party; (d) the judgment or order is void; . . . or (f) any
            other reason justifying relief from the operation of the
            judgment or order.

Relief under Rule 4:50-1 is "granted sparingly." DEG, LLC v. Twp. of Fairfield,

198 N.J. 242, 261 (2009) (quoting F.B. v. A.L.G., 176 N.J. 201, 207 (2003)).

"The decision granting or denying an application to open a [final order such as



6
  Even if the Third Agreement required plaintiff to notify defendants before
docketing the judgment, which is entirely not the case, defendants had actual
notice since plaintiff attempted—for several months—to negotiate a fourth
agreement giving them more time before docketing the judgment lien.
                                                                           A-0985-20
                                        9
the one under review] will be left undisturbed unless it represents a clear abuse

of discretion." Hous. Auth. of Morristown v. Little, 135 N.J. 274, 283 (1994);

see also U.S. Bank Nat'l Ass'n v. Guillaume, 209 N.J. 449, 467 (2012) (a trial

judge's determination under Rule 4:50-1 "warrants substantial deference, and

should not be reversed unless it results in a clear abuse of discretion"). There is

no such abuse here.

      To the extent we have not specifically addressed defendants' remaining

arguments, we reiterate that they are without sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                             A-0985-20
                                       10